ORDER

PER CURIAM.
Defendant appeals the judgment denying his Rule 24.035 motion to vacate, set aside or correct the judgment or sentence without an evidentiary hearing. Defendant entered a guilty plea to the Class B felony of trafficking drugs in the second degree, Section 195.223 RSMo 1994. In exchange for the plea of guilty, the state agreed to recommend a sentence of ten years imprisonment and to waive a persistent drug offender status. After consideration of a pre-sentence investigation report the court sentenced Defendant to ten years imprisonment. _
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value, The judgment is firmed nnrsnant to Rule 84.16(bV af-